Citation Nr: 1231846	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle disability.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to February 2007 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), which denied service connection for a right ankle disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2011).

The Veteran was scheduled for a VA examination in September 2011 for which he did not appear.  It seems that the scheduling letter was sent to the Veteran's old address, as following such notice, the Veteran's address changed at least twice.  In August 2012, the Veteran was sent notice at his most recent address.  Thus, the Board finds that the RO should attempt to schedule the Veteran for a new VA examination at his most recent address in the event that he did not receive the previous scheduling notice.

In that regard, the Veteran contends that his current right ankle disability is related to an injury sustained in service.  Service treatment records reflect that in January 2007, the Veteran injured his right ankle resulting in an ankle sprain.  He was able to bear weight on it with pain.  There had been no prior injury.  An X-ray of the ankle was negative.  On July 2007 VA examination, the Veteran reported that he had re-sprained his right ankle in May 2007 while playing basketball.  He reported that the initial, January 2007 injury occurred during martial arts training, when he fell and his right ankle twisted in an inverted position underneath him.  He currently had pain especially when stepping downwards on stairs.  Physical examination resulted in a diagnosis of chronic right ankle strain, status post right ankle sprain times two.  In this case, it is unclear whether the Veteran's current right ankle disability was caused or aggravated by his in-service ankle sprain, or whether it was due to the post-service ankle sprain or some other etiology.  Thus, the Board finds that a remand is necessary to obtain a VA examination with opinion including adequate rationale. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for a right ankle disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been accomplished, schedule the Veteran for a VA examination to determine whether there is a relationship between his current right ankle disability and his period of active service, to include the January 2007 ankle injury.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle disability is etiologically related to his period of active service.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of ankle problems after service. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


